
	

115 HR 6682 RH: Protection and Transparency for Adjacent Landowners Act
U.S. House of Representatives
2018-08-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 826
		115th CONGRESS2d Session
		H. R. 6682
		[Report No. 115–1060, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			August 28, 2018
			Mr. Tipton introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 3, 2018
			Reported by the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		December 3, 2018Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on August 28, 2018
			
		
		A BILL
		To amend the Federal Land Policy and Management Act of 1976 to improve the transparency and
			 oversight of land conveyances involving disposal or acquisition of
			 National Forest System lands or Bureau of Land Management public lands, to
			 provide protections and certainty for private landowners related to
			 resurveying such public lands, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Protection and Transparency for Adjacent Landowners Act. Irequirements for Forest Service and Bureau of Land Management land acquisitions and conveyances 101.Additional requirements for Forest Service and Bureau of Land Management land acquisitions and conveyances (a)Notice to adjacent landowners (1)Land acquisitionsSection 205 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1715) is amended by adding at the end the following new subsection:
						
 (f)Notice to adjacent landownersAs part of the acquisition of a parcel of non-Federal lands under this section, section 206, or other applicable law that will become public lands or National Forest System lands, the Secretary or the Secretary of Agriculture, as the case may be, shall provide advance written notification to each owner of land that is adjacent to the parcel of land to be acquired. To assist in identifying adjacent landowners, and to meet the requirements of this subsection, the Secretary concerned should use the most recently available property tax records..
 (2)Land conveyancesSection 208 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1718) is amended— (A)by inserting (a) Issuance of patent and other conveyance documents.— before the first sentence and (b) Other terms and conditions.— before the second sentence; and
 (B)by adding at the end the following new subsection:  (c)Notice to adjacent landownersAs part of the conveyance of a parcel of public lands or National Forest System lands by sale, exchange, or other disposal method under section 203 or 206 or other applicable law, the Secretary or the Secretary of Agriculture, as the case may be, shall provide advance written notification to each owner of land that is adjacent to the parcel of land to be conveyed. To assist in identifying adjacent landowners, and to meet the requirements of this subsection, the Secretary concerned should use the most recently available property tax records..
						(b)Oversight of use of third-Party facilitators
 (1)AcquisitionSection 205 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1715) is amended by inserting after subsection (f), as added by subsection (a)(1), the following new subsection:
						
							(g)Oversight of use of third-Party facilitators
 (1)If the acquisition process for a parcel of non-Federal lands under this section, section 206, or other applicable law that will become public lands or National Forest System lands involves the use of a third-party facilitator, the Secretary or the Secretary of Agriculture, as the case may be, shall require, as a condition of the approval of the acquisition—
 (A)submission of all purchase contracts and related agreements held by the third-party facilitator related to the parcel to be acquired on written request by the appropriate official;
 (B)supervisor review of such purchase contracts and related agreements, the purpose of the acquisition, and other terms and conditions of the acquisition; and
 (C)a clear statement to Bureau of Land Management and United States Forest Service employees that the Secretary or the Secretary of Agriculture, as the case may be, has determined that all business information submitted under paragraphs (A), (B), and (C) of subsection (d) is confidential and all information covered by the Privacy Act of 1974 (5 U.S.C. 552a) will be protected to the extent allowed by law.
 (2)In this subsection, the term third-party facilitator means any entity (other than an agent of the United States) whose role in a real estate transaction is to assist the buyer or seller, or both, in reaching agreement in the transaction..
 (2)Land conveyancesSection 208 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1718) is amended by inserting after subsection (c), as added by subsection (a)(2), the following new subsection:
						
							(d)Oversight of use of third-Party facilitators
 (1)If the process by which a parcel of public lands or National Forest System lands will be conveyed by sale, exchange, or other disposal method under section 203 or 206 or other applicable law, involves the use of a third-party facilitator, the Secretary or the Secretary of Agriculture, as the case may be, shall require, as a condition of the approval of the conveyance—
 (A)submission of all purchase contracts and related agreements held by the third-party facilitator related to the Federal land to be conveyed on written request by the appropriate official;
 (B)submission to appraisers of contact information for prospective end owners of the Federal land to be conveyed;
 (C)supervisor review of such purchase contracts and related agreements, the purpose of the conveyance, and other terms and conditions of the conveyance; and
 (D)a clear statement to Bureau of Land Management and United States Forest Service employees that the Secretary or the Secretary of Agriculture, as the case may be, has determined that all business information submitted under paragraphs (A), (B), and (C) of this subsection is confidential and all information covered by the Privacy Act of 1974 (5 U.S.C. 552a) will be protected to the extent allowed by law.
 (2)In this subsection, the term third-party facilitator means any entity (other than an agent of the United States) whose role in a real estate transaction is to assist the buyer or seller, or both, in reaching agreement in the transaction..
					IIBureau of Land Management Resurvey Requirements
			201.Bureau Resurvey Transparency; Notice requirements
				(a)Notice
 (1)In generalNot later than 30 days before the commencement of a resurvey of Federal land under the administrative jurisdiction of the Bureau of Land Management, the Secretary shall notify all property owners with land abutting or adjacent to the Federal land being resurveyed of the pending resurvey. If a resurvey extends the boundaries of Federal land, the Secretary shall notify affected landowners of the results of the resurvey not later than 30 days after the completion of the survey.
 (2)NotificationThe Secretary shall use certified or registered mail to notify landowners under this subsection. (3)Identification of landownersWhen identifying affected landowners for the purpose of notification under this subsection, the Secretary shall use the most recently available property tax records.
 (b)Public commentNot later than 30 days after completing a resurvey, the Secretary shall publish a notice in the Federal Register. Affected landowners may comment to the Secretary and by submitting formal comments to the Federal Register notice.
 202.Protection of personsIf a resurvey results in land previously thought to be privately owned to be reclassified as Federal land, the persons thought to be a private owner of such land—
 (1)shall— (A)be given the right of first refusal to purchase the land for fair market value minus the value of any significant improvements made to such lands; or
 (B)be reimbursed for the fair market value of any significant improvements made to such lands; and (2)may not be charged with willful trespass onto such land unless the person used such lands with the knowledge that the lands should be classified as Federal land.
 203.DefinitionsFor the purposes of this title: (1)ResurveyThe term resurvey means an official rerunning and remarking intended to supersede the records of the original survey.
 (2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the Bureau of Land Management.   December 3, 2018 Reported by the Committee on Natural Resources with an amendmentDecember 3, 2018Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 